Citation Nr: 0304131	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

C. Crowley



INTRODUCTION

The veteran had active service from October 1970 to March 
1981 and from February 1991 to May 1992.  He also had service 
in the Reserve.  

The appeal arises before the Board of Veterans' Appeals from 
a January 1998 rating action by the RO.  

The veteran failed to appear to a November 2002 hearing.  

Additionally, a service organization informed both the 
veteran and VA that they had revoked their representation 
pursuant to 38 C.F.R. § 20.608(a), on April 4, 2001, prior to 
the certification of the appeal to the Board by the RO.  



REMAND

The veteran asserts in connection with his appeal that he is 
being treated by VA for PTSD due to stressful events 
experienced while flying during active duty.  

In a recent letter from the Center for Unit Records Research 
indicated that the veteran needed to provide more specific 
information about the claimed stressors.  

The RO requested further information from the veteran in a 
letter dated in February 2001; however, he failed to respond 
to this request.  

After a thorough review of the record, the Board finds that 
this case should be remanded to the RO in order to assist the 
veteran in obtaining verification of his claimed stressors.  

In addition, the RO should undertake to obtain all pertinent 
treatment records and to schedule the veteran for a 
psychiatric examination as discussed hereinbelow.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
in order to obtain copies of all medical 
records referable to treatment received 
by the veteran for his claimed PTSD.  

2.  The RO should take appropriate to 
contact the veteran in order to ask him 
to give a comprehensive statement 
regarding his alleged stressors.  Ask the 
veteran to comment specifically about the 
location and date of each event 
identified; the unit to which he was 
assigned at the time; and the full names 
of other individuals participating; in 
addition to any other identifying 
information which may be relevant.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.   

3.  Then, based on the response from the 
veteran, the RO should prepare a summary 
of the claimed stressors for submission 
to the appropriate agency, along with a 
copy of the veteran's DD Form 214 and DA 
Form 20, or equivalent service documents.  
The appropriate agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

4.  The RO should next schedule the 
veteran for a VA examination in order to 
determine whether he is suffering from 
PTSD.  The examiner in this regard should 
identify each stressor that would support 
a diagnosis of PTSD.  

5.  The RO should then review the 
veteran's claim.  If any decisions remain 
adverse to the veteran, he and his 
representative, if any has been 
appointed, should be furnished with a 
Statement of the Case (SSOC) and with a 
reasonable period of time within which to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




